Exhibit 10.2



MANAGEMENT INCENTIVE COMPENSATION PLAN

Economic Value Added (EVA) Bonus Plan

As Amended July 21, 2002






ARTICLE I

Statement of Purpose



 

1.1     The purpose of the Plan is to provide a system of incentive compensation
which will promote the maximization of shareholder value over the long term. In
order to align management incentives with shareholder interests, incentive
compensation will reward the creation of value. This Plan will tie incentive
compensation to Economic Value Added ("EVA") and, thereby, reward management for
creating value and penalize management for destroying value.

1.2     EVA is the performance measure of value creation. EVA reflects the
benefits and costs of capital employment. Managers create value when they employ
capital in an endeavor that generates a return that exceeds the cost of the
capital employed. Managers destroy value when they employ capital in an endeavor
that generates a return that is less than the cost of capital employed. By
imputing the cost of capital upon the operating profits generated by a business
group, EVA measures the total value created (or destroyed) by management.



     EVA = (Net Operating Profit After Tax - Capital Charge)



1.3     Each Plan Participant is placed in a classification. Each classification
has a prescribed target bonus %. The bonus earned in any one year is the result
of multiplying the Actual Bonus Percentage times the Participant's base pay.
Bonuses that fall within a pre-specified range will be fully paid out. Positive
and negative bonuses falling outside this range are banked forward in the
Participant's Bonus Bank, with one-third of the net positive balance paid out
each year in cash.



 

ARTICLE II

Definition of EVA and the Components of EVA



Unless the context provides a different meaning, the following terms shall have
the following meanings.



2.1     "Participating Group" means a business division or group of business
divisions which are uniquely identified for the purpose of calculating EVA and
EVA based bonus awards. Some Participants' awards may be a mixture of more than
one Participating Group.

          For the purpose of this plan, the Participating Groups are listed on
Exhibit C.



2.2.     "Capital" means the net investment employed in the operations of each
Participating Group. The components of Capital are as follows:



          Gross Accounts Receivable (including trade A/R from another Manitowoc
unit)
     Plus:     FIFO Inventory
     Plus:     Other Current Assets
     Less:     Non-Interest Bearing Current Liabilities (NIBCL's - See Note 1)
     Plus:     Net PP&E
     Plus:     Other Operating Assets
     Plus:     Capitalized Research & Development
     Plus:     Goodwill acquired after July 3, 1993
     Plus:     Accumulated Amortization on Goodwill acquired after July 3, 1993
     Plus (Less): Special Items (one-time)
     Equals:     Capital

Notes:      (1) NIBCL's include trade A/P to another Manitowoc unit, but do not
include the contingent liability associated with Bonus Banks.



2.3     Each component of Capital will be measured by computing an average
balance based on the ending monthly balance for the twelve months of the Fiscal
Year.

2.4     "Cost of Capital" or "C*" means the weighted average of the after tax
cost of debt and equity for the year in question.



The Cost of Capital will be reviewed annually and revised if it has changed
significantly. Calculations will be carried to one decimal point.

The cost of capital for the initial year is 12.6%. See Exhibit A. In subsequent
plan years the methodology for the calculation of the Cost of Capital will be:

a) Cost of Equity = Risk Free Rate + (Beta x Market Risk Premium)

b) Debt Cost of Capital = Debt Yield x (1 - Tax Rate)

c) The weighted average of the Cost of Equity and the Debt Cost of Capital is
determined by reference to a projected debt to capital ratio of 40%. The Risk
Free Rate is the average daily closing yield rate on 30 year U.S. Government
Bonds for the month of December immediately preceding the Plan Year, the BETA is
one, and the Market Risk Premium is 5%. The Debt Yield is the projected weighted
average yield on the Company's long term obligations for the 12 month period
ending December 31 of the Plan Year, and the tax rate is 39% for U.S. Companies,
and the full statutory rate of the country where a foreign division or
subsidiary is based.

The debt to capital ratio, BETA, and Market Risk Premium should be reviewed at
least every three years with the assistance of an independent compensation
consulting firm.

     d) Short-term debt is to be treated as long-term for purposes of computing
the cost of capital.



2.5     "Capital Charge" means the deemed opportunity cost of employing Capital
in the business of each Participating Group. The Capital Charge is computed as
follows:

     Capital Charge = Capital x Cost of Capital (C*)

2.6     "Net Operating Profit After Tax" or "NOPAT"



"NOPAT" means the after tax cash earnings attributable to the capital employed
in the Participating Group for the year in question. The components of NOPAT are
as follows:



          Operating Earnings
     Plus:     Increase (Decrease) in Capitalized R & D (See Note 1)
     Plus:     Increase (Decrease) in Bad Debt Reserve
     Plus:     Increase (Decrease) in Inventory Reserves
     Plus:     Amortization of Goodwill acquired after July 3, 1993
     Less:     Other Expense (Excluding interest on debt)
     Plus:     Other Income (Excluding investment income)
     Equals:     Net Operating Profit Before Tax
     Less:     Taxes (See Note 2)
     Equals:     Net Operating Profit After Tax


     1)     Since R & D is Capitalized, the difference in the balance is the
expensed amount for that
                year.

     (2)     Taxes is assumed to be 39% of Net Operating Profit Before Tax. (For
exceptions see
                 2.4(c)).



2.7     "Economic Value Added" or "EVA" means the NOPAT that remains after
subtracting the Capital Charge, expressed as follows:



                NOPAT

      Less:     Capital Charge

Equals:     EVA



EVA may be positive or negative.



ARTICLE III

Definition and Computation of Target Bonus Value



3.1     "Actual EVA" means the EVA as calculated for each Participating Group
for the year in question.

3.2     "Target EVA" means the level of EVA that is expected in order for the
Participating Group to receive the Target Bonus Value.

          The Target EVA for a participating group's initial year is set by
looking at historical levels of EVA achieved by the group, expectations going
forward, amount of capital utilized in the business and level of seasonality,
cyclicality and risk. An independent compensation consulting firm assists in
setting these initial year targets.

          After the first year, the Base-Line EVA is revised according to the
following formula:

Target EVA = Last Year's Actual EVA+ Expected Improvement in EVA

3.3     "Expected Improvement in EVA" means the constant EVA improvement that is
added to shift the target up each year. This is determined by the expected
growth in EVA per year.

          See Exhibit C for the Expected Improvement for each Participating
Group.

3.4     "Target Bonus Value" means the "Target Bonus Percentage" times a
Participant's base pay.

3.5     "Target Bonus Percentage" is determined by a Participant's
classification as shown on Exhibit B.

3.6     "Actual Bonus Value" means the bonus earned (*) by a Participant and is
computed as the Actual Bonus Percentage times a Participant's base pay.

3.7     "Actual Bonus Percentage" is determined by multiplying the Target Bonus
Percentage by the Bonus Performance Value.

3.8     "Bonus Performance Value" means the difference between the Actual EVA
and the Target EVA divided by the Leverage Factor plus 1.0.

3.9     "Leverage Factor" is the negative (positive) deviation from Target EVA
necessary before a zero (two times Target) bonus is earned. See Exhibit C for
the Leverage Factor of each Participating Group.

3.10     A Participant's classification is determined by each business unit
manager. They are subject to approval by the CEO and the Compensation Committee
of the Board of Directors.



* Note: A portion of the Actual Bonus Value may be placed in the Participants'
Bonus Bank. See Article IV for details on the Bonus Bank.



ARTICLE IV

     Description of Bonus Banks

4.1     Establishment of a Bonus Bank. To encourage a long-term commitment by
Participants to the Company, a portion of exceptional bonuses (amounts above
Target as well as negative bonuses) shall be credited to "at risk" deferred
accounts ("Bonus Banks"), with the level of payout contingent on sustained high
performance and improvements and continued employment as provided herein.



4.2     Although a Bonus Bank may, as a result of negative EVA, have a deficit,
no Plan Participant shall be required, at any time, to reimburse his/her Bonus
Bank.



4.3     "Bonus Bank" means, with respect to each Participant, a bookkeeping
record of an account to which amounts are added to, or deducted from, as the
case may be, from time to time under the Plan and from which bonus payments to
such Participant are paid out.



4.4     "Bank Balance" means, with respect to each Participant, a bookkeeping
record of the net balance of the amounts earned and paid out of such
Participant's Bonus Bank. A Participant's Bank Balance shall initially be equal
to zero.



4.5     Payout Rule:

      If the Bank Balance entering the Plan Year is zero or positive, then

    1) Pay any positive bonus earned up to the "Target Bonus Value",

     2) Add any unpaid portion of the bonus earned (including negative bonuses)
to the Bonus Bank,

     3) Pay out 1/3 of any Positive Bank Balance

     4) Carry the remaining Bank Balance forward to the next year.



     If the Bank Balance entering the Plan Year is negative, then



     1) Pay up to 100% of the bonus earned and 50% of any bonus earned above
100%,

     2) Add 50% of any portion of the bonus earned above 100% (including
negative bonuses) to the Bonus Bank,

     3) Pay out 1/3 of any Positive Bank Balance,

     4) Carry the remaining Bank Balance forward to the next year.



4.6     In addition, once Participants have been in the plan for three
consecutive years, the Participants will be paid their full Bank Balance up to
the amount of their Bank Balance at the end of the third prior year.



 

ARTICLE V



Plan Participation, Transfers and Terminations



5.1     Participant Group. Except as otherwise provided (primarily in Section
8.1) the Administrator will determine who shall participate in the EVA Bonus
Plan. Employees designated for Plan participation shall be management or highly
compensated employees. In order for a Participant to receive or be credited with
his or her Actual Bonus Value for a Plan Year, the Participant must have (I)
remained employed by the Company or an affiliate through the last day of such
Plan Year, (ii) terminated employment with the Company for any reason during the
Plan Year at or after the earlier of attainment of age sixty, or the first of
the month following the date on which the participant's attained age plus years
of service with the Company equal 80 (iii) suffered a disability within the
meaning of Section 5.3 during the Plan Year, or (iv) died during the Plan Year.
In all other cases of termination of employment prior to the last day of the
Plan Year, a Participant shall not be entitled to any Actual Bonus Value for
such Plan Year.



5.2     Transfers. A Participant who transfers his employment from one
Participating Unit of the Company to another shall retain his Bonus Bank and
will be eligible to receive future EVA Plan Awards in accordance with the
provisions of the EVA Plan. If a participant transfers to a non-participating
position, any positive Bonus Bank balance would be paid out in full as soon as
is practical.



5.3     Retirement or Disability. A Participant who terminates employment with
the Company, at the earlier of attainment of age sixty, or the first of the
month following the date on which the participant's attained age plus years of
service with the Company equal 80 for retirement, or suffers a "disability," as
such term is defined in the Company's long-term disability benefits program,
while in the Company's employ shall be eligible to receive the balance of their
Bonus Bank. In the case of retirement, the Participant will receive any positive
bank balance in the year immediately following their retirement. In the case of
disability while in the Company's employ, the Participant will receive their
balance as soon as practical after qualifying for benefit payments under the
Company's long-term disability benefits program.



5.4     Involuntary Termination Without Cause or Death. A Participant who is
Terminated without cause or who dies shall receive any positive Bonus Bank
balance. Such payments will be made as soon as is practical.



5.5     Voluntary Termination. In the event that a Participant voluntarily
terminates employment with the Company, the right of the Participant to their
Bonus Bank shall be forfeited unless a different determination is made by the
Committee.



5.6     Involuntary Termination for Cause. In the event of termination of
employment for cause, the right of the Participant to the Bonus Bank shall be
determined by the Committee.



     "Cause" shall mean:



     (i)     any act or acts of the Participant constituting a felony under the
laws of the United States, any state thereof or any foreign jurisdiction;

     (ii)     any material breach by the Participant of any employment agreement
with the Company or the policies of the Company or the willful and persistent
(after written notice to the Participant) failure or refusal of the Participant
to comply with any lawful directives of the Board;

     (iii)     a course of conduct amounting to gross neglect, willful
misconduct or dishonesty; or

     (iv)     any misappropriation of material property of the Company by the
Participant or any misappropriation of a corporate or business opportunity of
the Company by the Participant.



5.7     Breach of Agreement. Notwithstanding any other provision of the Plan or
any other agreement, in the event that a Participant shall breach any
non-competition agreement with the Company or breach any agreement with respect
to the post-employment conduct of such Participant, the Bonus Bank held by such
Participant shall be forfeited.

5.8      No Guarantee. Participation in the Plan provides no guarantee that a
payment under the Plan will be paid. Selection as a Participant is no guarantee
that payments under the plan will be paid or that selection as a Participant
will be made in the subsequent Calendar Year.



ARTICLE VI




General Provisions



6.1     Withholding of Taxes. The Company shall have the right to withhold the
amount of taxes, which in the determination of the Company, are required to be
withheld under law with respect to any amount due or paid under the Plan.

6.2     Expenses. All expenses and costs in connection with the adoption and
administration of the plan shall be borne by the Company.

6.3     No prior Right or Offer. Except and until expressly granted pursuant to
the Plan, nothing in the Plan shall be deemed to give any employee any
contractual or other right to participate in the benefits of the Plan.

6.4     Claims for Benefits. In the event a Participant (a "claimant") desires
to make a claim with respect to any of the benefits provided hereunder, the
claimant shall submit evidence satisfactory to the Committee of facts
establishing his entitlement to a payment under the Plan. Any claim with respect
to any of the benefits provided under the Plan shall be made in writing within
ninety (90) days of the event which the claimant asserts entitles him to
benefits. Failure by the claimant to submit his claim within such ninety (90)
day period shall bar the claimant from any claim for benefits under the Plan.



6.5     In the event that a claim which is made by a claimant is wholly or
partially denied, the claimant will receive from the Committee a written
explanation of the reason for denial and the claimant or his duly authorized
representative may appeal the denial of the claim to the Committee at any time
within ninety (90) days after the receipt by the claimant of written notice from
the Committee of the denial of the claim. In connection therewith, the claimant
or his duly authorized representative may request a review of the denied claim;
may review pertinent documents; and may submit issues and comments in writing.
Upon receipt of an appeal, the Committee shall make a decision with respect to
the appeal and, not later than sixty (60) days after receipt of a request for
review, shall furnish the claimant with a decision on review in writing,
including the specific reasons for the decision written in a manner calculated
to be understood by the claimant, as well as specific reference to the pertinent
provisions of the Plan upon which the decision is based. In reaching its
decision, the Committee shall have complete discretionary authority to determine
all questions arising in the interpretation and administration of the Plan, and
to construe the terms of the Plan, including any doubtful or disputed terms and
the eligibility of a Participant for benefits.



6.6     Action Taken in Good Faith; Indemnification. The Committee may employ
attorneys, consultants, accountants or other persons and the Company's directors
and officers shall be entitled to rely upon the advice, opinions or valuations
of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all employees who have received awards, the Company and all other
interested parties. No member of the Committee, nor any officer, director,
employee or representative of the Company, or any of its affiliates acting on
behalf of or in conjunction with the Committee, shall be personally liable for
any action, determination, or interpretation, whether of commission or omission,
taken or made with respect to the Plan, except in circumstances involving actual
bad faith or willful misconduct. In addition to such other rights of
indemnification as they may have as members of the Board, as members of the
Committee or as officers or employees of the Company, all members of the
Committee and any officer, employee or representative of the Company or any of
its subsidiaries acting on their behalf shall be fully indemnified and protected
by the Company with respect to any such action, determination or interpretation
against the reasonable expenses, including attorneys' fees actually and
necessarily incurred, in connection with the defense of any civil or criminal
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan or an award granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by Company ) or paid by them
in satisfaction of a judgment in any action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person claiming indemnification shall in writing offer the
Company the opportunity, at its own expense, to handle and defend the same.
Expenses (including attorneys' fees) incurred in defending a civil or criminal
action, suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding if such person claiming
indemnification is entitled to be indemnified as provided in this Section.



6.7     Rights Personal to Employee. Any rights provided to an employee under
the Plan shall be personal to such employee, shall not be transferable (except
by will or pursuant to the laws of descent or distribution), and shall be
exercisable, during his lifetime, only by such employee.



6.8     Upon termination of the Plan or suspension for a period of more than 90
days, the Bank Balance of each Participant shall be distributed as soon as
practicable but in no event later than 90 days from such event. The Committee,
in its sole discretion, may accelerate distribution of the Bank Balance, in
whole or in part, at any time without penalty.



6.9     Non-Allocation of Award. In the event of a suspension of the Plan in any
Plan Year, as provided herein at Article VIII, Section 8, the Current Bonus for
the subject Plan year shall be deemed forfeited and no portion thereof shall be
allocated to Participants. Any such forfeiture shall not affect the calculation
of EVA in any subsequent year.



ARTICLE VII



Limitations

7.1     No Continued Employment. Nothing contained herein shall provide any
employee with any right to continued employment or in any way abridge the rights
of the Company and its Participating Units to determine the terms and conditions
of employment and whether to terminate employment of any employee.

7.2     No Vested Rights. Except as otherwise provided herein, no employee or
other person shall have any claim of right (legal, equitable, or otherwise)to
any award, allocation, or distribution or any right, title, or vested interest
in any amounts in his Bonus Bank and no officer or employee of the Company or
any Participating Group or any other person shall have any authority to make
representations or agreements to the contrary. No interest conferred herein to a
Participant shall be assignable or subject to claim by a Participant's
creditors. The right of the Participant to receive a distribution hereunder
shall be an unsecured claim against the general assets of the Company and the
Participant shall have no rights in or against any specific assets of the
Company as the result of participation hereunder.

7.3     Not Part of Other Benefits. The benefits provided in this plan shall not
be deemed a part of any other benefit provided by the Company to its employees.
The Company assumes no obligation to plan Participants except as specified
herein. This is a complete statement, along with the Schedules and Appendices
attached hereto, of the terms and conditions of the plan.

7.4     Other Plans. Nothing contained herein shall limit the Company or the
Compensation Committee's power to grant bonuses to employees of the Company,
whether or not Participants in this plan.

7.5     Limitations. Neither the establishment of the plan or the grant of an
award hereunder shall be deemed to constitute an express or implied contract of
employment for any period of time or in any way abridge the rights of the
Company to determine the terms and conditions of employment or to terminate the
employment of any employee with or without cause at any time.

7.6     Unfunded Plan. This Plan is unfunded and is maintained by the Company in
part to provide deferred compensation to a select group of management and highly
compensated employees. Nothing herein shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the Company and any
Participant.



ARTICLE VIII




Authority



 

8.1     Plan Adminstration. "Committee" means the Compensation Committee of the
Board of Directors of the Company, or if there is none, The Board of Directors.
"Administrator" means the Company's Senior Vice President-Human Resources or, if
that position is vacant, the Committee. Except as otherwise expressly provided
herein, full power and authority to interpret and administer this plan shall be
vested in the Committee. The Committee may authorize the Administrator to
determine who shall participate in the EVA Bonus Plan, except for the
participation of officers. Participation of officers shall require Committee
approval. The Committee may from time to time make such decisions and adopt such
rules and regulations for implementing the Plan as it deems appropriate for any
Participant under the Plan. Any decision taken by the Committee arising out of
or in connection with the construction, administration, interpretation and
effect of the Plan shall be final, conclusive and binding upon all Participants
and any person claiming under or through them.



 

8.2     Board of Directors Authority. The Board shall be ultimately responsible
for administration of the plan. References made herein to the "Compensation
Committee" assume that the Board of Directors has created a Compensation
Committee to administer the Plan. In the event a Compensation Committee is not
so designated, the Board shall administer the Plan. The Board or its
Compensation Committee, as appropriate, shall work with the CEO of the Company
in all aspects of the administration of the Plan.



 

ARTICLE IX




Notice



 

9.1     Any notice to be given pursuant to the provisions of the Plan shall be
in writing and directed to the appropriate recipient thereof at his business
address or office location.



 

ARTICLE X




Effective Date



10.1     This Plan shall be effective as of July 4, 1993.

ARTICLE XI



Amendments

11.1     This Plan may be amended, suspended or terminated at any time at the
sole discretion of the Board upon the recommendation of the Compensation
Committee. Provided, however, that no such change in the Plan shall be effective
to eliminate or diminish the distribution of any Award that has been allocated
to the Bank of a Participant prior to the date of such amendment, suspension or
termination. Notice of any such amendment, suspension or termination shall be
given promptly to each Participant.



 

ARTICLE XII




Applicable Law



 

12.1     This Plan shall be construed in accordance with the provisions of the
laws of the State of Wisconsin.



 

pagebreak

Exhibit A

Calculation of the Cost of Capital

Inputs Variables:



Risk Free Rate = Average Daily closing yield on U.S. Government 30 Yr. Bonds
(for the month of December preceding the Plan Year).



Market Risk Premium = 5.0% (Fixed)



Beta = One (Fixed)



Debt/Capital Ratio = 40% (Fixed)



b = Cost of Debt Capital (Projected & Weighted Average Yield on the Company's
Long Term Debt Obligations).



Marginal Tax Rate = 39.0% (Historical Average). However, for exceptions see
2.4(C)



pagebreak

Calculations:



y = Cost of Equity Capital

= Risk Free Rate + (Beta x Market Risk Premium)



Weighted Average Cost of Capital = [Cost of Equity Capital x (1 - Debt/Capital
Ratio)] + [Cost of Debt x (Debt/Capital Ratio) x (1 - Marginal Tax Rate)]



c* = [y x (1 - Debt/Capital)] + [b x (Debt/Capital) x (1 - Marginal Tax Rate)]

pagebreak



Exhibit B



Participant
Classification

Target Bonus
Percentage


I


75%

II

50%

III

40%

IV

35%

V

30%

VI

25%

VII

20%

VIII

15%

IX

10%

X

5%

XI

2%

Exhibit C

As of January 1, 2002:

Participation Groups

Expected Improvement in EVA

Leverage Factor


MANITOWOC ICE


500,000


2,000,000

DIVERSIFIED REFRIGERATION

100,000

500,000

BEVERAGE GROUP

1,075,000

3,000,000

REFRIGERATION GROUP

850,000

2,500,000

FOODSERVICE GROUP

1,000,000

3,500,000

     

MANITOWOC CRANES

1,000,000

3,000,000

POTAIN

2,500,000

7,500,000

FEMCO

200,000

600,000

NCC/MRI

90,000

150,000

MANITOWOC BOOM TRUCKS

700,000

1,750,000

CRANE GROUP

2,200,000

5,500,000

     

MARINE GROUP

450,000

1,300,000

     

CORPORATE

1,000,000

7,000,000

 

 

 